Citation Nr: 0725654	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  05-24 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.   Entitlement to a compensable rating for epididymitis.

2.  Entitlement to service connection for right elbow 
disability.

3.  Entitlement to service connection for chronic bilateral 
wrist disability.  

4.  Entitlement to service connection for nonspecific chronic 
disability of the right and left hand and fingers.

5.  Entitlement to service connection for bilateral shin 
splints with leg cramps.

6.  Entitlement to a rating in excess of 10 percent for an 
adjustment disorder with mixed emotional features of anxiety 
and depression with symptoms of post traumatic stress 
disorder (PTSD) in remission.  

7.  Entitlement to a compensable rating for gastroesophageal 
reflux disease (GERD), claimed as irritable bowel syndrome 
(IBS) and heartburn.  

8.  Entitlement to a compensable rating for bilateral plantar 
fasciitis.

9.  Entitlement to service connection for bilateral hip 
disability.

10.  Entitlement to assignment of a rating in excess of 10 
percent for service-connected degenerative disc disease, 
cervical spine. 

11.  Entitlement to assignment of a rating in excess of 10 
percent for service-connected degenerative disc disease, 
lumbar spine.

12.  Entitlement to assignment of an effective date prior to 
April 14, 2004, for a grant of service connection for 
degenerative disc disease, cervical spine. 

13.  Entitlement to assignment of an effective date prior to 
April 14, 2004, for a grant of service connection for 
degenerative disc disease, lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
February 1987; and from April 1989 to July 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in July 2004, a statement 
of the case was issued in July 2005, and a substantive appeal 
was received in July 2005.   

The March 2004 rating decision that is the subject of this 
appeal also denied service connection for a chronic 
musculoligamentous strain of the lumbar spine, claimed as 
upper back, neck, and lower back disabilities.  Since then, 
the RO issued a July 2005 rating decision in which it granted 
service connection for degenerative disc disease of the 
cervical spine and degenerative disc disease of the lumbar 
spine (both claimed as musculoligamentous strain).  The 
rating decision granted a 10 percent rating for the cervical 
spine and a 10 percent rating for the lumbar spine.  The 
granting of service connection constituted a full grant of 
the claim; however, in the veteran's July 2005 substantive 
appeal, he disagreed with respect to the ratings assigned to 
these disabilities.  The Board construes this as a timely 
notice of disagreement with regard to the July 2005 rating 
decision.  Thus the Board must remand these issues so that 
the RO can send the veteran a statement of the case, and to 
give him an opportunity to perfect an appeal of the issues 
such by thereafter filing a timely substantive appeal.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Those issues are 
therefore being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.

The Board also notes that in the veteran's June 2004 notice 
of disagreement and August 2005 VA Form 9, he appears to be 
raising additional claims, including claims of clear and 
unmistakable evidence (CUE) with regard to the March 2004 
rating decision.  The Board refers these claims back to the 
RO for proper appropriate action.  

The issues of increased ratings for an adjustment disorder, 
for GERD, and for bilateral plantar fasciitis, and the issues 
of service connection for bilateral wrist disability, for 
disability of the hands and fingers, for bilateral shin 
splints, and for bilateral hip disability are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected epididymitis is 
manifested by mild to moderate tenderness in the left vas 
deferens; it does not require long term drug therapy, 1-2 
hospitalizations per year, or intermittent intensive 
management, and it does not cause any functional impairment

2.  The veteran's currently diagnosed right elbow strain is 
related to his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected epididymitis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Code 7525 (2006).

2.  Chronic right elbow strain was incurred in the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claims in May 2003.  In September 2003 and October 2003 
VCAA letters were issued to the appellant.  These letters 
effectively notified the appellant of what information and 
evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claims.  Since the 
September 2003 and October 2003 VCAA letters preceded the 
March 2004 RO rating decision, there is no defect with 
respect to the timing of the VCAA notices.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims, but there had been no notice of the 
method by which the VA determines disability ratings and 
effective dates.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant letters in 
September 2003 and October 2003 in which it advised the 
appellant of what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  Moreover, the RO sent the veteran an 
April 2006 correspondence that fully complied with 
Dingess/Hartman.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and 
pertinent VA examination reports.  There is no indication of 
relevant, outstanding records which would support the 
appellant's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(1)-(3).  For all the foregoing reasons, the Board 
concludes that VA's duties to the appellant have been 
fulfilled with respect to the issues addressed on the merits 
in this decision.

Increased ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

Epididymitis

The veteran's service-connected epididymitis has been rated 
by the RO under the provisions of Diagnostic Code 7525.  This 
diagnostic code provides that the disability is to be rated 
as urinary tract infection (38 C.F.R. § 4.115(a)).  This 
regulation states that a rating of 10 percent is warranted 
where the disability requires long term drug therapy, 1-2 
hospitalizations per year and/or requires intermittent 
intensive management.  A rating of 30 percent is warranted 
for recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two times per 
year), and/or requiring continuous intensive management.  

The veteran underwent a VA examination in March 2003.  The 
examiner noted that he was diagnosed with acute epididymitis 
in 1986 and that he has had multiple recurrences of 
testicular pain since then (approximately three times per 
year).  At the examination, the veteran denied any lethargy, 
weakness, anorexia, or weight gain or loss.  He has had no 
urinary frequency or other forms of dysuria.  There has been 
no incontinence.  He has had no surgery on the urinary tract, 
nor any infections, renal colic, nephritis, hospitalization, 
or treatment for malignancy.  He does not require any 
treatment currently; and he had had no invasive or 
noninvasive procedures.  It does not affect his usual 
occupation or daily activities.  He has not had the loss of a 
creative organ.  Physical examination revealed no apparent 
abnormalities with a mild or moderate degree of tenderness in 
the left vas deferens.  The veteran was diagnosed with mild 
epididymitis with no functional impairment.  

The Board acknowledges the veteran's contention (in his 
notice of disagreement and substantive appeal) that he should 
be rated at 10 percent due to chronic pain.  However, the 
regulatory criteria for a 10 percent rating have not been met 
since there is no persuasive evidence of long term drug 
therapy, 1-2 hospitalizations per year, or intermittent 
intensive management.  The Board is bound by VA regulations.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Service Connection

The remaining issues before the Board involve claims of 
entitlement to service connection. Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as arthritis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Right elbow

The veteran underwent a March 2003 VA examination four months 
prior to his July 2003 discharge from service.  According to 
the report, the veteran became aware of discomfort in the 
lateral aspect of his right elbow in the year 2000.  The 
discomfort was aggravated by heavy lifting, pushing (push-
ups), etc.  Changes in the weather also had a minor effect of 
its condition.  The veteran reported taking Motrin for the 
pain.  

Upon examination, the elbow was unremarkable except that the 
examiner noted very slight tenderness laterally at the 
lateral epicondylar prominence.  There was full range of 
motion with both elbows.  The reported diagnosis was atypical 
lateral epicondylitis without evidence of any major 
disability or functional impairment.  The examiner noted that 
the x-rays were within normal limits; however, the x-ray 
report showed minimal soft tissue density over the lateral 
margin of the right elbow joint.

The veteran also underwent an Independent Medical Examination 
performed by Dr. F.W.C. in June 2004.  Dr. F.C.W. noted no 
specific tenderness, popping, or grinding.  He stated that 
the pain appears to be the insertion of the triceps muscle 
with pain primarily in attempting push-ups.  

Under the "Diagnoses", Dr. F.C.W. stated that the veteran 
"seems to have a chronic mild strain of the triceps, with no 
significant pathology in the elbow.  I do not believe that 
this is a specific condition that would be an impairment to 
him unless he was doing repetitive push-ups.  There is no 
evidence of lateral epicondylitis in the right or left elbows 
at this time that could be construed as service-connected."

Given that the veteran was diagnosed with atypical lateral 
epicondylitis while he was still in service (March 2003); x-
rays taken at that time showed a minimal soft tissue density 
over the lateral margin of the right elbow; and the veteran 
continued to suffer from a chronic mild strain of the triceps 
in June 2004; the Board finds that, in giving the benefit of 
the doubt to the veteran, that service connection is 
warranted for chronic right elbow strain as that appears to 
be the current diagnosis.


ORDER

Entitlement to service connection for chronic right elbow 
strain is warranted.  To this extent, the appeal is granted. 

Entitlement to a compensable rating for epididymitis is not 
warranted.  To this extent, the appeal is denied. 


REMAND

Bilateral wrist disability and disability of the hands and 
fingers

On March 2003 VA examination four months prior to his 
discharge from service the veteran complained of pain in the 
dorsum of the wrists in association with pushing activities.  
Examination of the wrists was completely normal.  X-rays were 
also normal.  In the "diagnoses" section of the report, the 
examiner noted that the examination was normal and without 
objective abnormality.  However, the examiner stated that the 
veteran's symptoms are consistent with a clinical diagnosis 
of a chronic strain versus tendonitis.  

The veteran underwent an Independent Medical Examination 
performed by Dr. F.W.C. in June 2004.  That examiner 
commented that the pain in the hands are related to heavy 
work in the ordinance division lifting heavy items on a 
frequent basis and could contribute to (among other things) 
earlier progression of arthritis in the hands.

The Board is unable to find that either the March 2003 or the 
June 2004 examinations are adequate to allow for informed 
review of the bilateral wrist issues or the issue involving 
the hands and fingers.  Both are unclear as to whether or not 
there is current chronic disability related to service.  
Additional development is necessary. 

Shin splints

The Board also finds that further development is necessary 
with regard to the shin splints issue.  Service medical 
records show pertinent complaints.  On examination in June 
2004 examination, the veteran reiterated his complaints.  
Upon examination, there were no specific areas of tenderness 
or deformity in the tibias bilaterally.  X-rays were obtained 
and they showed no evidence of shin splints.  There was no 
periosteal reaction to suggest such and there is no evidence 
of any stress fracture of the lower extremities.  However, 
despite the lack of any objective evidence of shin splints, 
Dr. F.C.W. nonetheless diagnosed him with shin splints.  He 
stated that "although there is no x-ray evidence of any 
significant pathology in this area, the patient's pain in the 
tibias do increase with walking or climbing hills or stairs 
for longer than two hours at any one time."   

Adjustment disorder

The veteran's representative has correctly noted that the 
examiner did not have the opportunity to review the claims 
file in connection with the most recent VA examination in 
March 2003.  In view of the nature of the claimed disability, 
the Board must view the examination as inadequate.  Further 
examination is necessary before the Board may undertake 
appellate review.

GERD and plantar fasciitis

The Board notes that the veteran's most recent examinations 
for GERD and plantar fasciitis were also in March 2003.  
Moreover, the veteran has disputed many of the findings in 
these examinations.  The examiner stated that the veteran 
does not use orthotics, which the veteran claims is untrue.  
In fact, a June 2004 independent medical examiner noted that 
the veteran does indeed use orthotics.  Another March 2003 
examination report states that the veteran has not complained 
of heartburn and epigastric distress.  The veteran has taken 
exception to this and adamantly states that he reported 
frequent heartburn, pain, and other symptoms.  The Board 
finds that given the length of time since the most recent VA 
examinations, and the disputed findings contained in those 
examinations, that the veteran is entitled to more recent 
examinations for the purpose of determining the nature and 
severity of his GERD and plantar fasciitis.

The Board also notes that the veteran has stated that "the 
service medical records clearly show that I reported 
indigestion (a cardinal symptom of reflux) in 6/84, 11/86, 
8/89, 9/95, 5/00, 4/03" and that he "reported suspected 
lactose intolerance or fat intolerance with diarrhea in 3/98, 
5/00, and 4/03."  The Board's initial review of the service 
medical records failed to note all but one of these alleged 
complaints.  The Board only noted the March 1998 indication 
of lactose intolerance.  The Board advises the veteran that 
if he has additional evidence that is not incorporated in his 
claims file, that he should submit this evidence before these 
claims are readjudicated.  

Hips

The Board notes that a March 2003 VA examiner stated that the 
veteran had minor symptoms suggestive of trochanteric 
tendonitis in both hips.  However, there was no objective 
evidence of a disability.  Dr. F.C.W. suggested in his June 
2004 examination report that the veteran suffered from mild 
tendinitis or bursitis in the right hip; but that it is 
difficult to determine if the right hip pain is actually 
being referred from the lower lumbar spine (for which the 
veteran is service connected) or from the right hip itself.  
Further examination is necessary to fully assist the veteran.



Higher ratings and earlier effective dates for degenerative 
disc disease of the cervical spine and degenerative disc 
disease of the lumbar spine.

Finally, as noted in the introduction, by a July 2005 rating 
decision, the RO granted service connection for degenerative 
disc disease of the cervical spine and degenerative disc 
disease of the lumbar spine (both claimed as 
musculoligamentous strain).  In July 2005, a notice of 
disagreement was received with respect to the disability 
ratings assigned.  However, since a statement of the case has 
not yet been issued, a remand for this action is required.  
See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
psychiatric examination to ascertain the 
current severity of his service-connected 
psychiatric disability.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner in 
connection with the examination.  All 
examination findings should be reported 
in accordance with VA rating criteria.  

2.  The veteran should be afforded an 
appropriate VA examination to ascertain 
the current severity of his service-
connected GERD.  .  It is imperative that 
the claims file be made available to and 
be reviewed by the examiner in connection 
with the examination.  All examination 
findings should be reported in accordance 
with VA rating criteria.

3.  The veteran should be afforded an 
appropriate VA examination to ascertain 
the current severity of his service-
connected bilateral plantar fasciitis.  .  
It is imperative that the claims file be 
made available to and be reviewed by the 
examiner in connection with the 
examination.  All examination findings 
should be reported in accordance with VA 
rating criteria.


4.  The veteran should be afforded an 
appropriate VA orthopedic examination to 
ascertain the nature and etiology of the 
claimed disabilities of the wrists, right 
and left hands and fingers, hips, and 
shin splints.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  If deemed 
medically advisable, x-ray studies should 
be conducted.  The examiner should 
clearly report whether or not medical 
diagnoses are warranted for current 
chronic disabilities of wrists, right and 
left hands and fingers, hips, and shin 
splints.  

     (a)  As to each such current chronic 
disability diagnosed, the examiner should 
clearly offer an opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that such 
currently diagnosed chronic disability is 
causally related to the veteran's active 
duty service. 

     (b)  If current hip disability is 
diagnosed, the examiner should offer and 
opinion as to whether it is at least as 
likely as not (a 50 or higher degree of 
probability) that such current hip 
disability was caused by, or aggravated 
by, the veteran's service connected 
degenerative disc disease of the lumbar 
spine.  

5.  With regard to the issues of 
entitlement to higher ratings for 
degenerative disc disease of the cervical 
spine and degenerative disc disease of 
the lumbar spine, and entitlement to 
earlier effective dates for these 
disabilities, the RO should take 
appropriate action pursuant to 38 C.F.R. 
§ 19.26, including issuance of a 
statement of the case, so that the 
veteran may have an opportunity to 
complete an appeal as to any or all of 
these issues by filing a timely 
substantive appeal if he so desires.  

6.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the issues properly on 
appeal.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


